Citation Nr: 1756009	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  07-17 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected osteoarthritis of the left knee prior to June 28, 2005.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected chondromalacia of the left knee prior to June 28, 2005.

3.  Entitlement to a disability rating in excess of 20 percent from June 28, 2005 for service-connected osteoarthritis and chondromalacia of the left knee (excluding the period from August 31, 2012 through October 31, 2012, during which time a temporary total rating under 38 C.F.R. § 4.30 was in effect).

4.  Entitlement to a disability rating in excess of 10 percent for service-connected osteoarthritis and chondromalacia of the right knee (excluding the period from June 9, 2016 through August 31, 2016 during which time a temporary total rating under 38 C.F.R. § 4.30 was in effect).  

5.  Whether the reduction of the Veteran's combined disability ratings for service-connected osteoarthritis and chondromalacia of the right knee from 20 percent to 10 percent, effective July 1, 2010, was proper.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from February 1983 to February 1987.

These matters come to the Board of Veterans' Appeals (Board) on appeal from March 2006 and April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

This case was initially before the Board in November 2012, when it was remanded for further development.  It now returns for appellate review.  

During the pendency of the appeal for higher ratings for the Veteran's right and left knee disabilities, an October 2012 rating decision granted a temporary 100 percent (total) rating under 38 C.F.R. § 4.30 for osteoarthritis and chondromalacia of the left knee, effective August 31, 2012 through September 30, 2012 and an October 2013 rating decision extended the total rating until October 31, 2012.  An October 2016 rating decision granted a temporary 100 percent (total) rating under 38 C.F.R. § 4.30 effective June 9, 2016 through August 31, 2016 for the Veteran's right knee disability.  Because the award of these temporary total ratings does not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's appeal as to these issues remain for Board consideration.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).

In March 2010, the Veteran, his mother, and T.P., testified at a hearing before a Decision Review Officer (DRO) as to the issue of whether the reduction of the Veteran's combined disability rating of the Veteran's service-connected osteoarthritis and chondromalacia of the right knee from 20 percent to 10 percent, effective July 1, 2010, was proper.  In April 2012, the Veteran testified during a hearing before the undersigned Veterans Law Judge as to the issues of increased ratings for the Veteran's right and left knee disabilities.  In July 2016, the Veteran testified during a hearing before the undersigned Veterans Law Judge as to all issues on appeal.  Transcripts of these hearings are of record.

In addition, in January 2017 correspondence, the Veteran requested a DRO hearing and in January 2017, the Veteran indicated he desired a Board videoconference hearing.  However, in an August 2017 Report of General Information, the Veteran, in part, stated he would like to cancel all RO and Board hearings.  Thus, in accordance with such, and because the applicable regulation grants the Veteran the right to a hearing, which he has already been afforded, the Board concludes that additional hearings are not warranted.  See 38 C.F.R. § 20.700 (2017).  

During the July 2016 Board hearing, the Veteran submitted additional evidence and waived review of the additional evidence by the Agency of Original Jurisdiction (AOJ).  In addition, the July 2016 Board hearing transcript reflects the record was held open for 60 days from the date of the hearing to allow the Veteran to submit additional evidence.  In August 2016, the Veteran submitted additional evidence and waived review of the additional evidence by the AOJ.   

However, thereafter, the AOJ readjudicated the claims in a December 2016, supplemental statement of the case.  Nonetheless, additional evidence was received by VA subsequent to the most recent, December 2016, supplemental statement of the case issued for the appeal herein.  Specifically, such includes VA treatment records most recently dated in July 2017 and a private medical letter, dated in April 2017, received by VA in June 2017, regarding treatment for the Veteran's bilateral knees.  The Veteran did not waive AOJ review of this additional evidence.  See 38 C.F.R. § 20.1304 (c) (2017).  However, if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  See VBA Fast Letter 14-02.  Here, although the Veteran's substantive appeal for the issue of whether the reduction of the Veteran's combined disability rating of the Veteran's service-connected osteoarthritis and chondromalacia of the right knee from 20 percent to 10 percent, effective July 1, 2010, was proper, was filed after February 2, 2013, the Veteran's substantive appeal for the other issues was received prior to February 2, 2013 and the additional evidence is relevant to these claims.  Nevertheless, as the Veteran's claims are remanded for additional development, there is no prejudice to the Veteran in this regard.

The United States Court of Appeals for Veterans Claims has held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to a TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability. Id. at 454.  In this case, in July 2016 testimony, although the Veteran reported his service-connected knee disabilities interfered with employment, he testified he was currently employed.  Therefore, the issue of entitlement to a TDIU is not raised in this case.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the duty to assist, the issues herein must be remanded for further development.

In this regard, the Veteran was most recently afforded knee and lower leg conditions disability benefits questionnaire for his right and left knee disabilities in December 2016.  The December 2016 VA examiner was unable to say without mere speculation if pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time with respect to both knees and provided reasoning which stated "not with sm after use."  The Board is unclear as to the meaning of the abbreviation of "sm" as referenced by the examiner; however, it is clear the examiner was unable to quantify the additional functional loss with repeated use over a period of time.  Similarly, the December 2016 examiner found pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups due to pain as to both knees but the examiner was not able to describe such in terms of range of motion and merely noted pain with movement.  However, the record does not reflect the examiner attempted to elicit information from the record or the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups or during repeated use with respect to the right knee and left knee.  Sharp v. Shulkin, 29 Vet. App. 26, 29, 2017 U.S. App. Vet. LEXIS 1266 (Sept. 6, 2017).  Thus, an addendum opinion is warranted.  

As noted above, a private medical letter dated in April 2017, received by VA in June 2017, from Leo W. Raisis, M. D., is of record.  This April 2017 private medical letter from Dr. Raisis stated a copy of the most recent April 10, 2017 progress record was included with the letter; however, such record was not associated with the claims file.  Additionally, in testimony, the Veteran referenced right knee treatment from Dynamic Physical Therapy and Dr. Fucci, and the record reflects some of these records have been provided by the Veteran.  Thus, on remand, send a letter to the Veteran asking him to identify all medical facilities and treatment providers, including Dr. Raisis in April 2017, from which he has received treatment for the disabilities at issue.  Thereafter, the necessary authorization should be obtained from the Veteran, for all identified providers, to include Dr. Raisis, Dynamic Physical Therapy and Dr. Fucci, and any additional treatment records should be attempted to be obtained and associated with the claims folder.  38 U.S.C. § 5103A (b) (2012); 38 C.F.R. § 3.159 (c)(1) (2017).  

Additionally, in light of the remand, updated VA treatment records should be obtained. The record reflects the Veteran most recently received treatment from the Wilmington VA Medical Center (VAMC), in July 2017.  Thus, on remand, updated VA treatment records from the Wilmington VAMC, from July 2017, should be obtained and associated with the claims file.  See 38 U.S.C. § 5103A (c); 38 C.F.R. § 3.159 (c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Finally, the issue of whether the reduction of the Veteran's combined disability rating of the Veteran's service-connected osteoarthritis and chondromalacia of the right knee from 20 percent to 10 percent, effective July 1, 2010, was proper, is inextricably intertwined with the increased rating claims for the Veteran's right and left knee disabilities.  Accordingly, the Board must defer adjudication of the issue.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records, since July 2017, from the Wilmington VAMC, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Send a letter to the Veteran asking him to identify all medical facilities and treatment providers, to include from Dr. Raisis in April 2017, as well as any additional records from all private providers, such as Dr. Fucci, and/or Dynamic Physical Therapy, from which he has received treatment for the disabilities at issue.  Thereafter, the necessary authorization should be obtained from the Veteran, for the identified providers, and any additional treatment records should be attempted to be obtained and associated with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Forward the claims file to the December 2016 knee and lower leg conditions disability benefits questionnaire examiner or suitable substitute.  The entire claims file should be made available for review, to include a complete copy of this remand. 

Upon review of the record, the examiner must provide an opinion as to whether pain, weakness, fatigability or incoordination, associated with the Veteran's left knee and right knee disabilities, significantly limits functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain, weakness, fatigability or incoordination on repeated use or during flare-ups.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so, to include eliciting information from the record and/or the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups of the left knee and right knee disabilities.  Additionally, any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.

A complete rationale for all opinions expressed must be provided.

In the event that the VA examiner feels that another VA examination is necessary, such should be scheduled, and the Veteran should be notified of the time and place of the examination.

4.  Finally, after undertaking any other development deemed appropriate, to include additional VA examinations if warranted based on any new evidence received, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

